Citation Nr: 0510016	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  95-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected depressive disorder, not otherwise specified, 
currently evaluated as ten (10) percent disabling. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1981 to May 
1982 and from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied increased evaluations 
for service-connected cervical myositis, right thoracic 
outlet syndrome, evaluated as 20 percent disabling effective 
April 30, 1991; and depressive neurosis, evaluated as 10 
percent disabling effective April 30, 1991 (the day after the 
date of discharge from active service).  The veteran 
perfected an appeal with respect to both issues.  In November 
1997, the Board remanded both for further evidentiary 
development.  Thereafter, in December 2001, the Board denied 
a higher evaluation for cervical myositis, but remanded the 
depressive disorder claim for further development.  No motion 
for reconsideration or other action seeking further review of 
the denial of a higher rating for cervical myositis having 
been filed, the only matter on appeal is the depressive 
disorder increased rating claim.     

On another matter, in the November 1997 remand order (see p. 
2), the Board noted that the veteran might have submitted an 
informal claim seeking service connection for a bilateral 
foot disorder, to include blisters, and a dermatological 
disorder concerning fungal infection.  See veteran's June 
1994 statement.  The Board referred these matters to the RO 
for appropriate action.  The record now before the Board does 
not document whether, and if so, how these issues were 
addressed.  Therefore, these matters are again referred to 
the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

The Board's November 1997 and December 2001 remand order 
directed the RO to formally adjudicate the issue of 
entitlement to service connection for PTSD, as the issue is 
inextricably intertwined with the claim of entitlement to a 
higher evaluation for depressive disorder.  The record now 
before the Board does not show that the RO has adjudicated 
the issue of service connection for PTSD following the 
issuance of the Board's December 2001 remand order.

The law requires the RO's compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
record indicates that the RO has completed all of the Board's 
December 2001 remand directives, with the exception of the 
order to adjudicate the issue of service connection for PTSD.

In light of the foregoing, the claim is REMANDED to the RO 
for the following action:          

Formally adjudicate the issue of 
entitlement to service connection for 
PTSD.  The veteran and his accredited 
representative are to be informed in 
writing of the decision and the veteran's 
appeal rights.  If service connection for 
PTSD is denied, the issue of entitlement 
to service connection for PTSD should not 
be certified to the Board unless all 
appellate procedures are followed 
concerning that issue.

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




